Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 1 of 7 PageID 1

                                                                   FILED



                   UNITED STATES DISTRICT COUR#"JUL -9 PH12-- 26
                     MIDDLE DISTRICT OF FLORIDA cLERi-;. US 3isifilcT COURT
                             TAMPA DIVISION                MIDDLE DISTRICT FLORiSA
                                                               TAMPA» FLORIIA

 UNITED STATES OF AMERICA


       V.                               CASE NO.
                                                    18U.S.C.§ 1951(a)
ISHMELL UPSHAW                                      18 U.S.C. § 924(c)
                                                    18 U.S.C. § 922(g)


                               INDICTMENT


      The Grand Jury charges:

                              INTRODUCTION


      At aU times material to this Indictment, 7-Eleven, with a store located

at 7401 East Broadway Avenue, Tampa,Florida 33619, among other places,

was an entity that operated in and affected interstate commerce.

                                COUNT ONE


      Beginning on an unknown date, which was no later than on or about

June 15, 2018, and continuing until on or about June 15, 2018, in the Middle

District of Florida, the defendant,

                            ISHMELL UPSHAW,

did conspire, confederate, and agree with others known and unknown to the

Grand Jury, to knowingly obstruct, delay, and affect commerce and the

movement of articles and commodities in such commerce, by robbery—
Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 2 of 7 PageID 2




 specifically, by unlawfully taking and obtaining property belonging to 7-

 Eleven, in the presence of other individuals, that is, employees of 7-Eleven,

 and against their will by means of actual and threatened force, physical

 violence, and fear ofinjury, immediate and future, to their persons.

       In violation of 18 U.S.C. § 1951(a).

                                 COUNT TWO


       On or about June 15, 2018, in the Middle District of Florida, the

defendant,

                             ISHMELL UPSHAW,

while aiding and abetting other persons, known and unknown to the Grand

Jury, did knowingly in any way and degree obstruct, delay, and affect

commerce as that term is defined in 18 U.S.C. § 1951(b)(3), and the movement

ofany article and commodity in such commerce,by robbery, as that term is

defined in 18 U.S.C. § 1951(b)(1), that is, by knowingly and unlawfully taking

and obtaining property belonging to the 7-Eleven store located at 7401 East

Broadway Avenue, Tampa,Florida 33619, consisting of United States

currency belonging to 7-Eleven,from the person and in the presence of

another individual, that is, an employee of 7-Eleven, and against the

employee's will, by means of actual and threatened force, physical violence,

and fear ofinjury, immediate and future, to the employee's person.
Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 3 of 7 PageID 3




      In violation of 18 U.S.C. §§ 1951(a) and (b), and 2.


                               COUNT THREE


      On or about June 15, 2018, in the Middle District of Florida, the

defendant,

                            ISHMELL UPSHAW,

did knowingly use, carry, and brandish a firearm during and in relation to a

violation of 18 U.S.C. § 1951, as alleged in Count Two ofthis Indictment,

being incorporated by reference, a crime of violence for which the defendant

may be prosecuted in a Court ofthe United States, and did knowingly possess

a firearm in furtherance ofsuch crime.

      In violation of 18 U.S.C. §§ 924(c)(l)(A)(ii) and 2.

                               COUNT FOUR


      From an unknown date no later than on or about June 15, 2018, and

continuing until and including on or about June 15, 2018,in the Middle

District of Florida, the defendant,

                            ISHMELL UPSHAW,

knowing that he had been previously convicted in any court of a crime

punishable by imprisonment for a term exceeding one year, including:

     1. Burglary of an Unoccupied Conveyance, on or about April 28, 2010;

    2. Armed Burglary of a Structure, on or about April 28, 2010;
Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 4 of 7 PageID 4




     3. Possession of Marijuana with Intent to Sell, on or about July 19,
        2012;

     4. Felon in Possession of a Firearm or Ammunition, on or about May
        8, 2018;

     5. Possession of Cocaine, on or about April 29, 2019; and

     6. Smuggling Contraband into a Detention Facility, on or about April
        29, 2019;

did knowingly possess, in and affecting interstate commerce,firearms and

ammunition, to wit: a Hi-Point, model JHP,.45 caliber semi-automatic pistol,

and fourteen rounds ofFederal .45 caliber ammunition.


      All in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2.

                                  FORFEITURE


      1.     The allegations contained in Counts One through Four are

hereby realleged and incorporated by reference for the purpose of alleging

forfeiture pursuant to the provisions of 18 U.S.C. §§ 924(d) and 981(a)(1)(C),

as well as 28 U.S.C. § 2461(c).

      2.     Upon conviction ofthe violation of 18 U.S.C. § 922(g)or 18

U.S.C. § 924(c), the defendant, ISHMELL UPSHAW,shall forfeit to the

United States, pursuant to 18 U.S.C. § 924(d)and 28 U.S.C. § 2461(c), all

firearms and ammunition involved in or used in the violation.
Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 5 of 7 PageID 5




      3.     Upon conviction ofthe violation of 18 U.S.C. § 1951(a), the

defendant, ISHMELL UPSHAW,shall forfeit to the United States, pursuant

to 18 U.S.C.§ 981(a)(1)(C) and 28 U.S.C.§ 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the offense

and, pursuant to 18 U.S.C.§ 924(d)and 28 U.S.C. § 2461(c), any firearms

involved in the offense.


      4.     If any ofthe property described above, as a result of any act or

omission ofthe defendant:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third
                    party;

             c.     has been placed beyond the jurisdiction ofthe court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property that cannot be

                    divided without difficulty.
Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 6 of 7 PageID 6




the United States of America shall be entitled to forfeiture of substitute

property under the provisions of21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c).

                                                A TRUE BILL,


                                                Foreperson


       MARIA CHAPA LOPEZ
       Unite^tates Attorney


By:
                  ]. Gordon
       Assistant United States Attorney


By:
       Christopher F. Murray
       Assistant United States Attorney
       Chief, Violent Crimes and Narcotics Section
FORM OBD-34   Case 8:19-cr-00283-EAK-JSS Document 1 Filed 07/09/19 Page 7 of 7 PageID 7
July 19                   No.

                                UNITED STATES DISTRICT COURT
                                     Middle District of Florida
                                               Tampa Division


                                THE UNITED STATES OF AMERICA


                                                    vs.



                                          ISHMELL UPSHAW



                                               INDICTMENT


                                 Violations: 18 U.S.C. § 1951(a)
                                             18 U.S.C. § 924(c)
                                             18 U.S.C.§ 922(g)


                                A true bill,


                                                Foreperson

                                Filed in open court this 9th day

                                of July, 2019.


                                                      Clerk



                                Bail $_

                                                                                          GPO 863 525
